
	
		I
		111th CONGRESS
		1st Session
		H. R. 3442
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Hodes introduced
			 the following bill; which was referred to the
			 Committee on the
			 Budget
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit
		  Control Act of 1985 to establish discretionary spending caps for each of fiscal
		  years 2011 through 2013.
	
	
		1.Extension of the
			 discretionary spending caps
			(a)In
			 generalParagraphs (1) through (13) of section 251(c) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 are amended to read
			 as follows:
				
					(1)with respect to fiscal year 2011 for the
				discretionary category: $1,126,000,000,000 in new budget authority and
				$1,189,000,000,000 in outlays;
					(2)with respect to fiscal year 2012 for the
				discretionary category: $1,150,000,000,000 in new budget authority and
				$1,193,000,000,000 in outlays;
					(3)with respect to fiscal year 2013 for the
				discretionary category: $1,177,000,000,000 in new budget authority and
				$1,220,000,000,000 in
				outlays;
					.
			(b)ExpirationSection
			 275 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C.
			 900 note) is amended by striking subsection (b).
			
